F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 16 1999
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


IRVIN MURRAY,

             Plaintiff-Appellant,

v.

STATE OF WYOMING; WYOMING
ATTORNEY GENERAL; JUDY
UPHOFF, Director, Wyoming
Department of Corrections; VANCE
EVERETT, Warden, Wyoming
                                                       No. 98-8095
Department of Corrections State
                                                    (Dist. of Wyoming)
Penitentiary; LT. (NFN) SIMMONS,
                                                   (D.C. No. 98-CV-239)
Corrections Officer Lieutenant,
Wyoming Department of Corrections
State Penitentiary; LT. (NFN)
KROESE, Correction Officer
Lieutenant, Wyoming Department of
Corrections State Penitentiary; (NFN)
PACHECO, Counselor, Wyoming
Department of Corrections State
Penitentiary,

             Defendants-Appellees.




                          ORDER AND JUDGMENT *



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before TACHA, McKAY, and MURPHY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Irvin Murray, proceeding pro se, appeals the district court’s dismissal of

Murray’s 42 U.S.C. § 1983 suit on the ground that Murray’s complaint failed to

state a claim upon which relief could be granted. Viewed liberally, Murray’s

complaint alleged two general claims: (1) that Murray was denied due process and

equal protection when he was placed in solitary confinement for twenty-two days

in violation of Warden’s Directive 28:1997; and (2) that the penitentiary does not

have a valid rule book, that the grievance procedure is not consistent or workable,

and that the penitentiary employees lack adequate training to ensure that inmates

receive due process and equal protection in disciplinary actions. The district

court dismissed Murray’s complaint for failure to state a claim. First, the district

court noted that Murray failed to show that his twenty-two day placement in

solitary confinement implicated the denial of a constitutionally protected liberty

interest. See generally Sandin v. Connor, 515 U.S. 472 (1995). As to Murray’s

generalized claims about the grievance procedures at the penitentiary, the district
court concluded that because Murray had failed to state how he was treated

differently from other similarly situated prisoners, his complaint did not state a

valid equal protection claim.

      Rather than addressing this issues on appeal, Murray instead simply

restates, in three brief paragraphs, the cursory claims alleged in his complaint.

The great bulk of his brief on appeal is spent attacking the power of the Wyoming

State Penitentiary to hold him and the power of the United States District Court to

adjudicate his claims on the ground that both institutions display a flag with

yellow fringe. This argument is indisputably meritless. Because Murray’s appeal

is frivolous and malicious and fails to state a claim upon which relief may be

granted, this court dismisses the appeal pursuant to 28 U.S.C. § 1915(e)(2).

Accordingly, this appeal counts as a “prior occasion” for purposes of 28 U.S.C. §

1915(g). We further note that because the district court dismissed Murray’s

complaint for failure to state a claim, that dismissal also counts as a “prior

occasion” for purposes of 28 U.S.C. § 1915(g). Finally, this court reminds

Murray of his continuing obligation to pay all installments of the deferred




                                          -3-
appellate filing fee until it is paid in full. No exception is made for dismissed

appeals. See 28 U.S.C. § 1915(b)(2).

      DISMISSED.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -4-